Burr, J.:
The questions of fact in this case as to whether the sums due to the employees' of the Pittsburg house were obligations of the firm or a personal indebtedness of John Arbuckle, have been resolved by the verdict of the jury in favor of defendants, and the evidence fully sustains such finding. Within the authority of Jarvie v. Arbuckle, No. 1 (163 App. Div. 199), decided herewith, it follows that the judgment entered in this action in favor of defendants, and the orders denying the motion for a new trial and granting defendants’ motion for an extra allowance, should be affirmed, with costs.
Jenks, P. J., Thomas, Stapleton and Putnam, JJ., concurred.
Judgment and orders affirmed, with costs.